Citation Nr: 1631317	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  09-32 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left knee disability prior to March 1, 2012, and in excess of 30 percent from May 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which in pertinent part continued a 20 percent disability rating for the left knee disability, described as degenerative arthritis, status post excision of the patella bursa, with residual scar. A rating decision issued in April 2013 awarded the Veteran a temporary 100 percent disability rating during convalescence from total knee replacement surgery on the left knee. The rating decision also assigned a 30 percent disability rating for the left knee disability, described as degenerative arthritis, status post excision of the patella bursa and total knee replacement, with an effective date of May 1, 2013. A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maxima available benefit is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). Therefore, the claim for a higher disability rating remains on appeal with respect to both rating periods, that is, prior to the temporary total rating and after the temporary total rating.

In February 2013 the Board remanded the case for further development. Again, in October 2015 the Board remanded the claim, finding that the RO had not complied with the February 2013 remand instructions. 

In the previous remand, the Board found that the Veteran raised a claim for service connection for a right knee disability as secondary to his service-connected left knee disability. The Board referred the issue to the AOJ for appropriate action. A review of the claims folder reflects that the AOJ has not adjudicated the previously referred claim. As such, the issue is not before the Board and must again be referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is conscious of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016). Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's VA examinations throughout the appeal period findings, namely the April 2007, April 2009, March 2011, April 2013, and December VA 2015 examination reports, and concludes that the findings associated with the reports do not meet the specifications of Correia. Specifically, the examinations do not contain range of motion testing of the Veteran's left knee in the areas of active motion, passive motion, in weight-bearing, and nonweight-bearing. Further, the above examination reports do not contain full range motion testing in those areas in the Veteran's opposite joint. Given this, the Board is not satisfied that the examination reports findings are adequate for a contemporaneous rating. A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to determine the current severity of his service-connected left knee disability. The Veteran should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation. The claims folder should be provided to the examiner in connection with the examination of the Veteran.

For each affected joint, the examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain. This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint. The examination report must confirm that all such testing has been made and reflect those testing results. The examiner should further address, as pertinent, the following: instability, ankylosis, impairment of semilunar cartilage, and recurrent subluxation or lateral instability. If any testing cannot be conducted, the examiner should clearly specify the reasons why that testing is not possible.  All opinions must be supported by a detailed rationale in a typewritten report.

2. Then, readjudicate the Veteran's claim in light of all the evidence of record. If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b)(2015).




